DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-12 are allowed.
REASONS FOR ALLOWANCE
3.	The present invention is directed to an information centric network (ICN) in which content is exchanged by means of information addressing.
		Watanuki et al (US 6853639 B1) discloses an information relay device connecting a plurality of networks for performing information relaying between the networks. When the relay device receives a general purpose multicast protocol message of a certain layer (layer 2 or layer 3) from a network, it converts the multicast protocol message to another layer (layer 2 or layer 3) and transmits the converted message to the destination/next network (Fig. 1-3, Fig. 13-14, Col 2, Line 58-67, Col 3, Line 1-42).
		Watanuki does not explicitly disclose that the first database comprises information relating to IP multicast addresses, ICN names for a control channel (CIDc), ICN names for the data channel (CIDp), and node identifiers (NIDs) of multicast group members.
		Rollins (US 20110249551 A1) discloses a ring network comprising a plurality of network devices. The ring network devices exchange GMRP messages to request delivery of content of the multicast group (Fig. 2, Fig. 3A-B).

The references on record discloses individual features which are recited in the claimed invention. However, the combined teachings of the prior art references do not teach or reasonably suggest the claimed invention as a whole.
 		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”












Conclusion

		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895. The examiner can normally be reached Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 





	/HARUN CHOWDHURY/	Examiner, Art Unit 2473